DETAILED ACTION

Amendment of the claims filed on April 26, 2021 had been acknowledged. Claims 1-60 had been canceled and claims 61-77 had been added. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

First  nonstatutory obviousness-type double patenting rejection over US Patent 6,925,357 B2 in combination with Patent No.: US 8,515,577 B2 

Claim 61 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 47 of U.S. Patent No. 6,925,357 B2. Although the conflict claims at issue are not identical; they are not patentably distinct from each other because the scope and content of the patent claim 47 cover the instant claimed robot system. For instance, patent claim 47 covers a control access to a mobile robot via an arbitrator (e.g., server). 
The different between the scope and content of the patent claim 47 and the claim of the application at issue is that claim 61 of the application contains (i) a first teleconferencing device and a second teleconferencing device, wherein the camera of the first conferencing device and video and audio are exclusively accessed and controlled by a first remote station’s input device via a server, (ii) the camera and video and audio of the first teleconferencing device is not accessed and controlled by the input device of the second remote station while said camera is controlled by the first teleconferencing device and (iii) the second remote station have access to the second teleconferencing device. 
However, claim 1 of Patent No.: US 8,515,577 B2 outlines an arbitrator (e.g., server) to provide an exclusive access and control of a robot having a camera - which include having access to the video and audio of the robot’s camera - by a first remote station and denied access to a second remote station while the first remote station has the exclusive access and control of said robot. The implementation and access of a second robot having a camera is considered an obvious variant because it is a repetitive mechanism / process of the patent claim 1 of ‘577, patent claim 47 of ‘357 or their combination as others robot(s) is available for access and control.  Given the limitation(s) of the patent claim 1, which is in the same field of endeavor as the application at issue, it would have been obvious to one ordinary skill in the art to modified the robot system of the patent claim 47 of ‘357 to include, within the arbitrator (e.g., server), a mechanism / process to provide exclusive access and control of a robot having a camera by a first remote station and denied access to the second remote station and allow the second remote station to have access to other available robot(s)  because it would enhance user(s) with highest priority, e.g., doctor or caregiver, during an emergency to have exclusive access and control of available robot(s) to perform a particular care to a patient.  Therefore, the claim 61 of the application would have been an obvious variation of the invention defined in patent claim 47 of ‘357 in combination with claim 1 of ‘577. 


 Claims 62-67 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 48-53 and 47 of U.S. Patent No.: 6,925,357 B2 in combination with claim 1 of Patent No.: US 8,515,577 B2 . Although the conflict claims at issue are not identical; they are not patentably distinct from each other because the scope and content of the patent claims 48-53 and 47 of ‘357 in combination with claim 1 of ‘577 cover the instant claimed robotic teleconferencing system. Therefore, the claims 62-67 of the application would have been an obvious variation of the invention defined in patent claims 48-53 and 47 of ‘357 in combination with claim 1 of ‘577. 

  Claim 68 is rejected for similar reason(s) as claim 61 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 47 of U.S. Patent No. 6,925,357 B2 in combination with claim 1 of Patent No.: US 8,515,577 B2. Although the conflict claims at issue are not identical; they are not patentably distinct from each other because the scope and content of the combine patent claims cover the method for controlling access to a plurality of teleconferencing device.  Therefore, It would have been obvious for one of ordinary skill in the art to have implemented the claimed method because usage of the robot system claims from above combined patents would cover the instant steps of the method claim. 

  Claim 74 is rejected for similar reason as claim 67 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 53 and 47 of U.S. Patent No. 6,925,357 B2 in combination with claim 1 of Patent No.: US 8,515,577 B2. Although the conflict claims at issue are not identical; they are not patentably distinct from each other because the scope and content of the combine patent claims cover the method for controlling access to a plurality of teleconferencing device.  Therefore, It would have been obvious for one of ordinary skill in the art to have implemented the claimed method because usage of the robot system claims from above combine patents would cover the instant steps of the method claim. 

Second nonstatutory obviousness-type double patenting rejection over U.S. Patent No. 8,515,577 B2  

Claim 61 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. US 8,515,577 B2. Although the conflict claims at issue are not identical; they are not patentably distinct from each other because the scope and content of the patent claim 47 cover the instant claimed robot system. For instance, patent claim 1 covers a control access to a mobile robot via an arbitrator (e.g., server). 
The different between the scope and content of the patent claim 1 and the claim of the application at issue is that claim 61 of the application contains (i) a first teleconferencing device and a second teleconferencing device, wherein the camera of the first conferencing device and video and audio are exclusively accessed and controlled by a first remote station’s input device via a server, (ii) the camera and video and audio of the first teleconferencing device is not accessed and controlled by the input device of the second remote station while said camera is controlled by the first teleconferencing device and (iii) the second remote station have access to the second teleconferencing device. 
However, in view of the patent claim 1 of  ‘577, it would have been obvious to one of ordinary skill in the art to reasonably conclude that (i) the camera of the first robot generates video and audio and (ii) the arbitrator (e.g., server) provides exclusive access to the robot and camera’s video and audio by the first remote station while the second remote station had not access and control of said camera and its data.  Given the limitation(s) of the patent claim 1, which is in the same field of endeavor as the application at issue, it would have been obvious to one ordinary skill in the art to reasonably conclude that the implementation and access of a second robot having a camera is considered an obvious variant because it is a repetitive mechanism / process of the patent claim 1 of ‘577 as other robot(s) is available for access and control and it would enhance user(s) with highest priority, e.g., doctor or caregiver, during an emergency to have exclusive access and control of available robot(s) to perform a particular care to a patient.  Therefore, the claim 61 of the application would have been an obvious variation of the invention defined in patent claim 1 of ‘577. 

Claim 67 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 4, 3 and 1 of Patent No.: US 8,515,577 B2. Although the conflict claims at issue are not identical; they are not patentably distinct from each other because the scope and content of the patent claims 4, 3 and 1 of ‘577 cover the instant claimed robotic teleconferencing system. Therefore, the claim 67 of the application would have been an obvious variation of the invention defined in patent claims 4, 3 and 1 of ‘577. 

Claim 68 is rejected for similar reason(s) as claim 61 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. US 8,515,577 B2. Although the conflict claims at issue are not identical; they are not patentably distinct from each other because the scope and content of the combine patent claims cover the method for controlling access to a plurality of teleconferencing device.  Therefore, It would have been obvious for one of ordinary skill in the art to have implemented the claimed method because usage of the robot system claims from above combined patents would cover the instant steps of the method claim. 

      Claim 74 is rejected for similar reason as claim 67 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 4, 3 and 1 of  Patent No.: US 8,515,577 B2. Although the conflict claims at issue are not identical; they are not patentably distinct from each other because the scope and content of the combine patent claims cover the method for controlling access to a plurality of teleconferencing device.  Therefore, It would have been obvious for one of ordinary skill in the art to have implemented the claimed method because usage of the robot system claims from above combine patents would cover the instant steps of the method claim. 

Third nonstatutory obviousness-type double patenting rejection over U.S. Patent No. 8,682,486 B2  

Claim 61 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,682,486 B2. Although the conflict claims at issue are not identical; they are not patentably distinct from each other because the scope and content of the patent claim 47 cover the instant claimed robot system. For instance, patent claim 1 covers a control access to a mobile robot via an arbitrator (e.g., server). 
The different between the scope and content of the patent claim 1 and the claim of the application at issue is that claim 61 of the application contains (i) a first teleconferencing device and a second teleconferencing device, wherein the camera of the first conferencing device and video and audio are exclusively accessed and controlled by a first remote station’s input device via a server, (ii) the camera and video and audio of the first teleconferencing device is not accessed and controlled by the input device of the second remote station while said camera is controlled by the first teleconferencing device and (iii) the second remote station have access to the second teleconferencing device. 
However, in view of the patent claim 1 of  ‘486, it would have been obvious to one of ordinary skill in the art to reasonably conclude that (i) the camera of the first robot generates video and audio and (ii) the arbitrator (e.g., server) provides exclusive access to the robot and camera’s video and audio by the first remote station while the second remote station had not access and control of said camera and its data.  Given the limitation(s) of the patent claim 1, which is in the same field of endeavor as the application at issue, it would have been obvious to one ordinary skill in the art to reasonably conclude that the implementation and access of a second robot having a camera is considered an obvious variant because it is a repetitive mechanism / process of the patent claim 1 of ‘486 as other robot(s) is available for access and control and it would enhance user(s) with highest priority, e.g., doctor or caregiver, during an emergency to have exclusive access and control of available robot(s) to perform a particular care to a patient.  Therefore, the claim 61 of the application would have been an obvious variation of the invention defined in patent claim 1 of ‘486. 

Claim 67 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 4, 3 and 1 of Patent No.: 8,682,486 B2. Although the conflict claims at issue are not identical; they are not patentably distinct from each other because the scope and content of the patent claims 4, 3 and 1 of ‘577 cover the instant claimed robotic teleconferencing system. Therefore, the claim 67 of the application would have been an obvious variation of the invention defined in patent claims 4, 3 and 1 of ‘486. 

Claim 68 is rejected for similar reason(s) as claim 61 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,682,486 B2. Although the conflict claims at issue are not identical; they are not patentably distinct from each other because the scope and content of the combine patent claims cover the method for controlling access to a plurality of teleconferencing device.  Therefore, It would have been obvious for one of ordinary skill in the art to have implemented the claimed method because usage of the robot system claims from above combined patents would cover the instant steps of the method claim. 

      Claim 74 is rejected for similar reason as claim 67 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 4, 3 and 1 of  Patent No.: 8,682,486 B2. Although the conflict claims at issue are not identical; they are not patentably distinct from each other because the scope and content of the combine patent claims cover the method for controlling access to a plurality of teleconferencing device.  Therefore, It would have been obvious for one of ordinary skill in the art to have implemented the claimed method because usage of the robot system claims from above combine patents would cover the instant steps of the method claims. 

Fourth  nonstatutory obviousness-type double patenting rejection over U.S. Patent No. 9,849,593 B2  

Claim 61 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1  of U.S. Patent No. 9,849,593 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope and content of the patent claim 1 covers the instance claimed robotic teleconferencing system.  
 The differences between the scope and content of the patent claim 1  and the claim 61 of the applicant at issue is that the claim 61 in the application contains (i) first teleconferencing device and second teleconferencing device, (ii) video generated by the first and second teleconferencing devices and (iii) the first and second remote stations contains input device to control the camera of the first and second teleconferencing devices; wherein the camera of the first teleconferencing device is not controlled by the input device of the second remote station while said camera is controlled by the first teleconferencing device via its input device. 
However, in view of the patent claim 1, it would have been obvious to one of ordinary skill in the art to reasonably conclude that (i) a first mobile robot and a second mobile robot cover the first and second conference devices, (ii) the camera of the first and second mobile robots can not only generate a sequence of image but can also generate video and (iii) the first and second remote stations required an input mechanism not only to have exclusive access to a correspondence-permitted mobile robot, but to exclusively control a camera of said correspondence-permitted mobile robot while other the remote station has not control of said camera. Therefore, the claim 61 of the application would have been an obvious variation of the invention defined in patent claim 1.

Claims 62-64 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-4 and 1 of U.S. Patent No.: US 9,849,593 B2. Although the conflict claims at issue are not identical; they are not patentably distinct from each other because the scope and content of the patent claims 2-4 and 1 covers the instant claimed robotic teleconferencing system. Therefore, the claims 62-64 of the application would have been an obvious variation of the invention defined in patent claims 2-4 and 1.    

Claims 65-67 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 5-7 and 1 of U.S. Patent No.: US 9,849,593 B2. Although the conflict claims at issue are not identical; they are not patentably distinct from each other because the scope and content of the patent claims 5-7 and 1 covers the instant claimed robotic teleconferencing system. Therefore, the claims 65-67 of the application would have been an obvious variation of the invention defined in patent claims 5-7 and 1.    

Claim 68 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 8 and 9  of U.S. Patent No. 9,849,593 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope and content of the patent claim 8 cover the instance claimed method for controlling access to a plurality of teleconferencing devices.  
 The differences between the scope and content of the patent claim 8  and the claim 68 of the applicant at issue is that the claim 68 in the application contains (i) providing a first teleconferencing device and a second teleconferencing device, (ii) video generated by the first and second teleconferencing devices and (iii) the first and second remote stations contain input device to control the camera of the first and second teleconferencing devices; wherein the camera of the first teleconferencing device is not controlled by the input device of the second remote station while said camera is controlled by the first teleconferencing device via its input device. 
However, in view of the patent claim 8, it would have been obvious to one of ordinary skill in the art to reasonably conclude that (i) the providing first mobile robot and second mobile robot cover the providing first and second teleconferencing devices (ii) the camera of the first and second teleconferencing devices can not only generate a sequence of image but can also generate video and (iii) the first and second remote stations required an input mechanism not only to have exclusive access to a correspondence-permitted robot, but to exclusively control a camera of said correspondence-permitted robot in a given degree of freedom (e.g., at least two degree of freedom) while other the remote station has not control of said camera. Therefore, the claim 68 of the application would have been an obvious variation of the invention defined in patent claims 8 and 9.

Claims 69-72 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 9-12 and 8 of U.S. Patent No.: US 9,849,593 B2. Although the conflict claims at issue are not identical; they are not patentably distinct from each other because the scope and content of the patent claims 9-12 and 8 covers the instant claimed method for controlling access to a plurality of teleconferencing devices. Therefore, the claims 69-72 of the application would have been an obvious variation of the invention defined in patent claims 9-12 and 8.    

Claims 73-74  are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 16-17 and 8-9 of U.S. Patent No.: US 9,849,593 B2. Although the conflict claims at issue are not identical; they are not patentably distinct from each other because the scope and content of the patent claims 13-17 and 8-9  covers the instant claimed method for controlling access to a plurality of teleconferencing devices. Therefore, the claims 73-74 of the application would have been an obvious variation of the invention defined in patent claims 16-17 and 8-9.    

Claims 75 and 77 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 13, 15 and 8-9 of U.S. Patent No.: US 9,849,593 B2. Although the conflict claims at issue are not identical; they are not patentably distinct from each other because the scope and content of the patent claims 13-17 and 8  covers the instant claimed method for controlling access to a plurality of teleconferencing devices. Therefore, the claims 75 and 77 of the application would have been an obvious variation of the invention defined in patent claims 13, 15 and 8-9.    

Fifth nonstatutory obviousness-type double patenting rejection over U.S. Patent No. 10,315,312 B2.  

Claim 61 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1  of U.S. Patent No. 10,315,312 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope and content of the patent claim 1 cover the instance claimed robotic teleconferencing system.  
 The differences between the scope and content of the patent claim 1  and the claim 61 of the applicant at issue is that the claim 61 in the application contains (i) first teleconferencing device and second teleconferencing device, (ii) video generated by the first and second teleconferencing devices and (iii) the first and second remote stations contain input device to control the camera of the first and second teleconferencing devices; wherein the camera of the first teleconferencing device is not controlled by the input device of the second remote station while said camera is controlled by the first teleconferencing device via its input device. 
However, in view of the patent claim 1, it would have been obvious to one of ordinary skill in the art to reasonably conclude that (i) the first robot and second robot cover the first and second conference devices, (ii) the camera of the first and second robots can not only generate a sequence of image but can also generate video and (iii) the first and second remote stations required an input mechanism not only to have exclusive access to a correspondence-permitted robot, but to exclusively control a camera of said correspondence-permitted robot while the second remote station has not control of said camera. Therefore, the claim 61 of the application would have been an obvious variation of the invention defined in patent claim 1.

Claims 62-64 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-4 and 1 of U.S. Patent No.: US 10,315,312 B2. Although the conflict claims at issue are not identical; they are not patentably distinct from each other because the scope and content of the patent claims 2-4 and 1 covers the instant claimed robotic teleconferencing system. Therefore, the claims 62-64 of the application would have been an obvious variation of the invention defined in patent claims 2-4 and 1.    

Claims 65-67 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 5-7 and 1 of U.S. Patent No.: US 10,315,312 B2. Although the conflict claims at issue are not identical; they are not patentably distinct from each other because the scope and content of the patent claims 5-7 and 1 covers the instant claimed robotic teleconferencing system. Therefore, the claims 65-67 of the application would have been an obvious variation of the invention defined in patent claims 5-7 and 1.    

Claim 68 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 8  of U.S. Patent No. 10,315,312 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope and content of the patent claim 8 cover the instance claimed method for controlling access to a plurality of teleconferencing devices.  
 The differences between the scope and content of the patent claim 8  and the claim 68 of the applicant at issue is that the claim 68 in the application contains (i) providing a first teleconferencing device and second teleconferencing device , (ii) video generated by the first and second teleconferencing devices and (iii) the first and second remote stations contain input device to control the camera of the first and second teleconferencing devices; wherein the camera of the first teleconferencing device is not controlled by the input device of the second remote station while said camera is controlled by the first teleconferencing device via its input device. 
However, in view of the patent claim 8, it would have been obvious to one of ordinary skill in the art to reasonably conclude that (i) the providing first robot and second robot cover the providing first and second conference devices (ii) the camera of the first and second teleconferencing devices can not only generate a sequence of image but can also generate video and (iii) the first and second remote stations required an input mechanism not only to have exclusive access to a correspondence-permitted robot, but to exclusively control a camera of said correspondence-permitted robot in a given degree of freedom (e.g., at least two degree of freedom) while the second remote station has not control of said camera. Therefore, the claim 68 of the application would have been an obvious variation of the invention defined in patent claim 8.

Claims 69-72 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 9-12 and 8 of U.S. Patent No.: US 10,315,312 B2. Although the conflict claims at issue are not identical; they are not patentably distinct from each other because the scope and content of the patent claims 9-12 and 8 covers the instant claimed method for controlling access to a plurality of teleconferencing devices. Therefore, the claims 69-72 of the application would have been an obvious variation of the invention defined in patent claims 9-12 and 8.    

Claims 73-77 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 13-17 and 8 of U.S. Patent No.: US 10,315,312 B2. Although the conflict claims at issue are not identical; they are not patentably distinct from each other because the scope and content of the patent claims 13-17 and 8  covers the instant claimed method for controlling access to a plurality of teleconferencing devices. Therefore, the claims 73-77 of the application would have been an obvious variation of the invention defined in patent claims 13-17 and 8.    

Sixth nonstatutory obviousness-type double patenting rejection over U.S. Patent No. 10,889,000 B2.  

Claim 61 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1  of U.S. Patent No. 10,889,000 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope and content of the patent claim 1 cover the instance claimed robotic teleconferencing system.  
 The differences between the scope and content of the patent claim 1  and the claim 61 of the applicant at issue is that the claim 61 in the application contains (i) video generated by the first and second teleconferencing devices and (ii) the first and second remote stations contain input device to control the camera of the first and second teleconferencing devices; wherein the camera of the first teleconferencing device is not controlled by the input device of the second remote station while said camera is controlled by the first teleconferencing device via its input device. 
However, in view of the patent claim 1, it would have been obvious to one of ordinary skill in the art to reasonably conclude that (i) the camera of the first and second teleconferencing devices can not only generate a sequence of image but can also generate video and (ii) the first and second remote stations required an input device not only to have exclusive access to a correspondence-permitted teleconferencing device, but to exclusively control a camera of said correspondence-permitted teleconferencing device in a given degree of freedom (e.g., in at least three degree of freedom) while other teleconferencing device has not control of said camera. Therefore, the claim 61 of the application would have been an obvious variation of the invention defined in patent claim 1.

Claims 62-64 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-4 and 1 of U.S. Patent No.: US 10,889,000 B2. Although the conflict claims at issue are not identical; they are not patentably distinct from each other because the scope and content of the patent claims 2-4 and 1 covers the instant claimed robotic teleconferencing system. Therefore, the claims 62-64 of the application would have been an obvious variation of the invention defined in patent claims 2-4 and 1.    

Claims 65-67 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 5-7 and 1 of U.S. Patent No.: US 10,889,000 B2. Although the conflict claims at issue are not identical; they are not patentably distinct from each other because the scope and content of the patent claims 5-7 and 1 covers the instant claimed robotic teleconferencing system. Therefore, the claims 65-67 of the application would have been an obvious variation of the invention defined in patent claims 5-7 and 1.    

Claim 68 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 8  of U.S. Patent No. 10,889,000 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope and content of the patent claim 8 cover the instance claimed method for controlling access to a plurality of teleconferencing devices.  
 The differences between the scope and content of the patent claim 8  and the claim 68 of the applicant at issue is that the claim 68 in the application contains (i) video generated by the first and second teleconferencing devices and (ii) the first and second remote stations contain input device to control the camera of the first and second teleconferencing devices; wherein the camera of the first teleconferencing device is not controlled by the input device of the second remote station while said camera is controlled by the first teleconferencing device via its input device. 
However, in view of the patent claim 8, it would have been obvious to one of ordinary skill in the art to reasonably conclude that (i) the camera of the first and second teleconferencing devices can not only generate a sequence of image but can also generate video and (ii) the first and second remote stations required an input mechanism not only to have exclusive access to a correspondence-permitted teleconferencing device, but to exclusively control a camera of said correspondence-permitted teleconferencing device in a given degree of freedom (e.g., at least two degree of freedom) while other the remote station has not control of said camera. Therefore, the claim 68 of the application would have been an obvious variation of the invention defined in patent claim 8.

Claims 69-72 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 9-12 and 8 of U.S. Patent No.: US 10,889,000 B2. Although the conflict claims at issue are not identical; they are not patentably distinct from each other because the scope and content of the patent claims 9-12 and 8 covers the instant claimed method for controlling access to a plurality of teleconferencing devices. Therefore, the claims 69-72 of the application would have been an obvious variation of the invention defined in patent claims 9-12 and 8.    

Claims 73-77 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 13-17 and 8 of U.S. Patent No.: US 10,889,000 B2. Although the conflict claims at issue are not identical; they are not patentably distinct from each other because the scope and content of the patent claims 13-17 and 8  covers the instant claimed method for controlling access to a plurality of teleconferencing devices. Therefore, the claims 73-77 of the application would have been an obvious variation of the invention defined in patent claims 13-17 and 8.    

Conclusion

This application is a continuation application of U.S. application no. 16/395,053 filed on 04/25/2019, now U.S. Patent 10,889,000 (“Parent Application”), which is a continuation application of U.S. application no. 15/818,420 filed on 11/20/2017, now U.S. Patent 10,315,312 (“Parent Application”), which is a continuation application of U.S. application no. 14/175,988 filed on 02/07/2014, now U.S. Patent 9,849,593 (“Parent Application”),    which is a continuation application of U.S. application no. 13/944,526 filed on 07/17/2013, now U.S. Patent 8,682,486 (“Parent Application”). See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent
Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicant(s) are reminded that the prosecution history of the Parent Application is relevant in this application.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339. The examiner can normally be reached Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.O.P/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664